Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Claims 1-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2021.

Specification

The title and abstract of the disclosure are objected to because they do not describe the elected invention of acquiring a first satellite using a first frequency search space that spans uncertainties due to satellite orbit and clock bias, and acquiring second satellite using a second frequency search space that spans only uncertainties due to satellite orbit.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 22 line 14, “the clock bias” lacks antecedent basis in the claim. The claim previously refers only to a frequency bias (line 3).

In claim 22 line 14, “the bias” lacks clear antecedent basis in the claim. It could refer either to the clock bias (line 14) or to the frequency bias (line 3).

In claim 22 lines 15-16, “the bias or the time derivative of the bias determined during the acquisition of the first satellite” lacks clear antecedent basis.

Regarding claim 24 lines 1-4, it is unclear how the method “uses” satellite ephemeris data and a system model. It is unclear how the “use” of satellite ephemeris data and a system model modifies the method steps recited in claim 22.



Regarding claim 26, it is unclear how Doppler frequencies are used to determine pseudoranges of the satellites. Typically only code delays are used to determine pseudoranges – for example see Applicant’s specification page 10 lines 22-24. For purposes of art rejection, Examiner will assume that code delays are used to determine the pseudoranges.

Regarding claim 28, “the estimates of the satellite’s clock bias” lack clear antecedent basis.

Regarding claim 30, it is unclear how the pseudoranges are used to update the estimate of the time derivative of the bias. According to Applicant’s specification, it is measured Doppler frequencies that are used to update said time derivative – see page 12 lines 29-31. For purposes of art rejection, Examiner will assume that measured Doppler frequencies are used to update the time derivative of the bias.
	Regarding claim 30 line 2, “the estimate of the time derivative of the bias” lacks clear antecedent basis.

Regarding claim 31 lines 8-9, “the clock bias or a time rate of change of the bias” lack antecedent basis.

Regarding claim 31 line 9, “the bias” lacks clear antecedent basis in the claim. It could refer either to the clock bias (line 14) or to the frequency bias (line 3).

Regarding claim 31 line 10, “the bias or the time derivative of the bias determined during the acquisition of the first satellite” lacks antecedent basis.

Regarding claim 33 lines 1-3, it is unclear how the method “uses” satellite ephemeris data and a system model. It is unclear how the “use” of satellite ephemeris data and a system model modifies the method steps recited in claim 22.

Regarding claim 33 line 3, “the bias or the time rate of change of the bias” lack clear antecedent basis.

Regarding claim 35, it is unclear how Doppler frequencies are used to determine pseudoranges of the satellites. Typically only code delays are used to determine pseudoranges – for example see Applicant’s specification page 10 lines 22-24. For purposes of art rejection, Examiner will assume that code delays are used to determine the pseudoranges.

Regarding claim 37, “the estimates of the satellite’s clock bias” lack clear antecedent basis.


	Regarding claim 39 line 2, “the estimate of the time derivative of the bias” lacks clear antecedent basis.

The remaining claims are dependent.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 8665149 B2) in view of Kaplan (“Understanding GPS Principles and Applications”).


a processing circuit, wherein the processing circuit, using the signal processing channel circuits, carries out a method that comprises: 
(i) acquiring a first satellite using a first frequency search space that spans both uncertainties due to the first satellite's orbit and uncertainties due to the clock bias or a time rate of change of the bias (7:39-41; 4:36-50; 310-312, Fig. 3, where “clock offset” is the clock bias and “Doppler shift” results from orbital motion of satellite and motion of receiver); 
(ii) using the bias or the time derivative of the bias determined during the acquisition of the first satellite (7:39-53; 10:25-28); 
(iii) acquiring a second satellite using a second frequency search space that spans substantially only uncertainties due to the second satellite's orbit (7:39-53; 421, Fig. 4).
Joo further teaches determining code delay and Doppler frequency in a selected one of the probe signals (4:27-31). However Joo does not teach any details of the satellite positioning system receiver structure, and in particular does not teach:
a local oscillator having a bias in frequency, wherein the local oscillator generates a signal of a predetermined frequency; 
a front-end circuit having an analog mixer that mixes the generated signal of predetermined frequency with the received signal to provide an intermediate frequency (IF) signal; 

However these are well-known elements of a satellite positioning system receiver. For example see Kaplan’s Fig. 5.1 on page 155. The claimed local oscillator is shown as “Reference oscillator” and inherently has a frequency bias. The claimed front-end circuit is shown as “Preamp” and “Down-converter”, where the “Down-converter” is the claimed analog mixer to provide IF signal “Analog IF”. The claimed plurality of signal processing channel circuits are shown as “Digital receiver channel 1....N”.
It would have been obvious to modify Joo by implementing the satellite positioning system receiver as taught by Kaplan because it is merely a well-known implementation of a satellite positioning system receiver that could be used with the predictable result of receiving and processing satellite signals.

Claims 23-30 and 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 8665149 B2) in view of Kaplan (“Understanding GPS Principles and Applications”) and further in view of Yajima (US 20110312334 A1).

Regarding claims 23 and 32, Kaplan does not teach the local oscillator comprising a temperature-compensated crystal oscillator. However it is well-known for a local oscillator to comprise a temperature-compensated crystal oscillator – for example, see Yajima para. [0024]. It would have been obvious to further modify Joo by implementing the local oscillator as a temperature-compensated crystal oscillator 

Regarding claims 24-27 and 33-36, Joo teaches orbit data and almanac data, and using said data in at least equation (4) (4:65-66; 6:44-52), but does not teach ephemeris data in particular. However ephemeris data is a well-known type of orbit data. See Kaplan page 41, second through fourth full paragraphs. It would have been obvious to further modify Joo by using ephemeris data because it is “very accurate information about the satellite’s position and velocity” (third full paragraph).
Joo further does not teach a system model comprising a Kalman filter that includes, as state variables, an estimate of the receiver’s position, velocity, clock bias, or time rate of change of the bias. However it is well-known for a satellite positioning system receiver to use such model. For example, see Kaplan sections 7.3.4 and 7.3.5 on pages 333-334, and sections 2.4.2 and 2.5 on pages 54-61. These sections teach a Kalman filter used to determine state variables including position (x, y, z), velocity (vx, vy, vz), clock bias (tu), and time rate of change of clock bias (tu-dot). Kaplan teaches that a Kalman filter provides a more accurate PVT estimation by incorporating past measurements (page 334 section 7.3.5). It would have been obvious to further modify Joo by using a Kalman filter with the claimed state variables in order to obtain a more accurate PVT estimation.
Joo further does not explicitly teach using code delays to determine pseudoranges. However, Joo teaches determining the receiver location (4:21-25), and it is well-known to use code delays to determine pseudoranges in order to determine 
 
Regarding claims 28 and 37, Kaplan teaches using estimates of satellite clock bias (p. 54 “The satellite clock offset from system time, δt... are applied within the user receiver to synchronize the transmission of each ranging signal to system time”). Kaplan further teaches using atmospheric compensation factors (section 7.2.4.1 Ionospheric Effects, esp. last eight lines of p. 313 through first four lines of p. 314). It would have been obvious to further modify Joo by inputting the satellite clock bias and atmospheric compensation factors to the Kalman filter in order to compensate for satellite clock bias and atmospheric errors in the navigation solution.

Regarding claims 29 and 38, Kaplan’s Kalman filter includes zero-mean Gaussian noise (“Gausian white noise” page 459 lines 9-10). 

Regarding claims 30 and 39, Kaplan teaches updating an estimate of the time derivative of the bias (tu-dot) using a linear function and measured Doppler (section 2.5 pages 58-61, esp. g = H-1d on page 61, where g includes tu-dot and d is related to measured Doppler). Kaplan further teaches updating tu-dot using the Kalman filter (section 9.2.4.1 on page 473, where Chapter 9 describes details of Kalman filters). A Kalman filter is linear (page 459) and relies on a most recent estimate of a quantity – see section 7.3.5 on page 334. It would have been obvious to further modify Joo by u-dot as claimed in order to maintain a current clock drift for compensating measurements.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	Stone (US 6,836,241) teaches “In one embodiment, after the clock Doppler is determined upon acquiring one satellite, the Doppler search range associated with a cell in the grid is dominated by the receiver's own motion” (abstract).
	Lau (US 5,418,538) teaches acquiring a first satellite using a first frequency range, and subsequent satellites using a reduced frequency range (Fig. 2 49-53).
	Loomis (US 5,917444) teaches acquiring a first satellite using a first frequency range, and subsequent satellites using a reduced frequency range (Fig. 2 49-55).
	Underbrink (US 6,114,992) teaches acquiring a first satellite and subsequently limiting a frequency range for acquiring a second satellite (claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648